1. The vevdict is sustained by the evidence and in accordance with the law.2. The law of reasonable doubts was given in the regular charge, and it was surplusage to repeat it,3. There was no error in ruling that the sayings of the prosecutor, who was a witness, were admissible only for the purposes of impeachment by contradicting 'his sworn statements. The prosecutor is not a party, and stands before the court and jury as any other witness, to be impeached in the same way; and his statements outside and not under oath are admissible in the same way and for the same general purpose of contradicting him. They cannot be used in argument for another purpose. 7 Ga., 467.(He .d-notes by the court).